IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


WILLIAM DORTON,

             Appellant,

 v.                                                    Case No. 5D18-649

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed June 1, 2018

3.850 Appeal from the Circuit Court
for Orange County,
Dan Traver, Judge.

Gary Schwartz, Orlando, for Appellant.

No Appearance for Appellee.


PER CURIAM.

      William Dorton appeals the summary denial of his motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm.

      Dorton was charged with attempted felony murder. He was found not guilty by

reason of insanity and committed to the custody of the Department of Children and

Families. He subsequently filed a motion for postconviction relief, alleging ineffective

assistance of counsel. The trial court considered the matter on the merits and denied the

motion.
       Rule 3.850(a) plainly applies only to “claims for relief from judgment or release

from custody by a person who has been tried and found guilty or has entered a plea of

guilty or nolo contendere.” Because Dorton was found not guilty by reason of insanity,

he has no claim for relief under rule 3.850.

       AFFIRMED.


ORFINGER, EVANDER and EISNAUGLE, JJ., concur.




                                               2